DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/948,975 (US 20210091810). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose radio frequency communication system with discrete time cancellation for coexistence management.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claims 2, 11, Raghavan teaches a mobile device comprising: a wireless local area network front end system configured to generate a radio frequency observation signal based on observing a wireless local area network transmit signal; a wireless local area network transceiver configured to process the radio frequency observation signal to generate digital observation data; and a cellular transceiver configured to generate a digital baseband cellular receive signal based on processing a radio frequency cellular receive signal, the cellular transceiver including a spectral regrowth modeling circuit configured to process the digital observation data to determine an estimated amount of aggressor spectral regrowth present in the radio frequency cellular receive signal, and to compensate the digital 
As to claims 3, 12, Raghavan teaches wherein the spectral regrowth modeling circuit is configured to determine the estimated amount of aggressor spectral regrowth based on modeling adjacent channel leakage ratio using predistortion (see claims 4, 14).
As claims 4, 13, Raghavan teaches wherein the wireless local area network transceiver is further configured to generate a digital observation signal based on the radio frequency observation signal, and to sample the digital observation signal to generate the digital observation data (see claims 5, 15).
As claims 5, 14, Raghavan teaches wherein the wireless local area network transceiver is further configured to generate the digital observation data to reflect an amount of direct transmit leakage present in the wireless local area network transmit signal (see claims 6, 16).
As claims 6, 15, Raghavan teaches wherein the wireless local area network front end system includes a directional coupler configured to generate the radio frequency observation signal based on sensing the wireless local area network transmit signal (see claims 7, 17).
As claims 7, 16, Raghavan teaches comprising an antenna, the directional coupler further configured to generate the radio frequency observation signal based on a forward coupled path to the antenna (see claim 8).
As claims 8, 17, Raghavan teaches comprising a cellular front end system configured to provide the radio frequency cellular receive signal to the cellular transceiver (see claims 8, 18).
As claims 9, 18, Raghavan teaches comprising a first antenna coupled to the cellular front end system and a second antenna coupled to the wireless local area network front end system (see claim 10). 
As to claims 10, 19, Raghavan teaches wherein the wireless local area network front end system is a WiFi front end system, and the wireless local area network transceiver is a WiFi transceiver (see claim 11).
As to claim 20, Raghavan teaches a cellular transceiver comprising: a cellular receive channel configured to process a radio frequency cellular receive signal from a cellular front end system to 
As to claim 21, Raghavan teaches wherein the spectral regrowth modeling circuit is configured to determine the estimated amount of aggressor spectral regrowth based on modeling adjacent channel leakage ratio using predistortion (see claim 21).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,840,957. Although the conflicting claims are not identical, they are not patentably distinct from each other because.the claims in the instant application are similar in scope and content of the patented claims.
As to claims 2, 11, Raghavan teaches a mobile device comprising: a wireless local area network front end system configured to generate a radio frequency observation signal based on observing a wireless local area network transmit signal; a wireless local area network transceiver configured to process the radio frequency observation signal to generate digital observation data; and a cellular transceiver configured to generate a digital baseband cellular receive signal based on processing a radio frequency cellular receive signal, the cellular transceiver including a spectral regrowth modeling circuit configured to process the digital observation data to determine an estimated amount of aggressor spectral regrowth present in the radio frequency cellular receive signal, and to compensate the digital baseband cellular receive signal for radio frequency signal leakage based on the estimated amount of aggressor spectral regrowth (see claims 1, 18).
As to claims 3, 12, Raghavan teaches wherein the spectral regrowth modeling circuit is configured to determine the estimated amount of aggressor spectral regrowth based on modeling adjacent channel leakage ratio using predistortion (see claims 3, 20).

As claims 5, 14, Raghavan teaches wherein the wireless local area network transceiver is further configured to generate the digital observation data to reflect an amount of direct transmit leakage present in the wireless local area network transmit signal (see claim 2).
As claims 6, 15, Raghavan teaches wherein the wireless local area network front end system includes a directional coupler configured to generate the radio frequency observation signal based on sensing the wireless local area network transmit signal (see claim 4).
As claims 7, 16, Raghavan teaches comprising an antenna, the directional coupler further configured to generate the radio frequency observation signal based on a forward coupled path to the antenna (see claim 5).
As claims 8, 17, Raghavan teaches comprising a cellular front end system configured to provide the radio frequency cellular receive signal to the cellular transceiver (see claim 6).
As claims 9, 18, Raghavan teaches comprising a first antenna coupled to the cellular front end system and a second antenna coupled to the wireless local area network front end system (see claim 6). 
As to claims 10, 19, Raghavan teaches wherein the wireless local area network front end system is a WiFi front end system, and the wireless local area network transceiver is a WiFi transceiver (see claim 7). 
As to claim 20, Raghavan teaches a cellular transceiver comprising: a cellular receive channel configured to process a radio frequency cellular receive signal from a cellular front end system to generate a digital baseband cellular receive signal; an input configured to receive digital observation data from a wireless local area network transceiver; and a spectral regrowth modeling circuit configured to process the digital observation data to determine an estimated amount of aggressor spectral regrowth present in the radio frequency cellular receive signal, and to compensate the digital baseband cellular receive signal for radio frequency signal leakage based on the estimated amount of aggressor spectral regrowth (see claims 1, 18).

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649